Exhibit 10.1

 

EQUITABLE RESOURCES, INC.
2002 EXECUTIVE PERFORMANCE INCENTIVE SHARE PLAN



EQUITABLE RESOURCES, INC. (the “Company”) hereby establishes this EQUITABLE
RESOURCES, INC. 2002 EXECUTIVE PERFORMANCE INCENTIVE SHARE PLAN (the “Plan”) as
of this 12th day of March 2002, in accordance with the terms provided herein.

 

WHEREAS, the Company maintains certain long-term incentive award plans including
the 1999 Equitable Resources, Inc. Long-Term Incentive Plan for the benefit of
its employees and executives; and

 

WHEREAS, in order to further align the interests of executives with the
interests of the shareholders, the Company desires to provide additional
long-term incentive benefits through the Plan.

 

NOW, THEREFORE, the Company hereby provides for additional incentive benefits
for certain executive employees of the Company and adopts the terms of the Plan
on the following terms and conditions:

Section 1.  Incentive Program Purpose.  The main purpose of the Plan is to
provide additional long-term incentive opportunities to key executives to
further align their interests with those of the Company’s shareholders and
customers and with the strategic objectives of the Company. Awards granted
hereunder may be earned by achieving relative performance levels against a
pre-determined peer group and are forfeited if defined performance levels are
not achieved.  By placing a portion of the executive’s compensation at risk, the
Company has an opportunity to reward exceptional performance or reduce
compensation opportunity when performance does not meet expectations.

 

Section 2.  Effective Date.  The effective date of this Plan is March 12, 2002. 
The Plan will remain in effect until the earlier of December 31, 2004 or the
closing date of a Change of Control event defined in Section 5 unless otherwise
formally amended or terminated in writing by the Company’s Chief Executive
Officer (“Termination Date”).  Amendment or termination of the Plan must be
approved by the Compensation Committee of the Board of Directors (the
“Committee”).

 

Section 3.  Eligibility.  The Chief Executive Officer of the Company (the “CEO”)
shall, in his or her sole discretion, select the employees of the Company who
shall be eligible to participate in the Plan. The CEO’s selections will become
participants in the Plan (the “Participants”) only upon approval by the
Committee.   In the event that an employee is hired by the Company during the
Performance Period, the CEO shall, in his or her sole discretion, determine
whether the employee will be eligible to participate in the Plan, provided that
the Committee must approve all new participants to the Plan. 

 

--------------------------------------------------------------------------------


 

Section 4.  Performance Incentive Share Awards.  Each Participant shall be
awarded a number of performance incentive shares (the “Target Shares”) (subject
to the conditions provided herein) which shall be proposed by the CEO and
approved by the Committee.  For a new Participant, the Target Shares shall be
proposed by the CEO and approved by the Committee and will be pro-rated based on
the employee’s hire date and the contemplated ending date of the program which
is December 31, 2004.   The Target Shares, plus accrued dividends (“Total Target
Shares”) available for distribution to a party may be decreased to zero (0) or
increased by as much as two (2) times the Total Target Shares based on
performance as described in Section 5.

 

The Target Shares shall be held in escrow by the Company subject to satisfaction
of the terms and conditions described below. A Participant shall have no right
to exchange the Target Shares for cash, stock or any other benefit and shall be
a mere unsecured creditor of the Company with respect to such shares and any
future rights to benefits.

Section 5.  Performance Condition of the Target Shares.  Subject to Section 8,
the total number of Shares that will vest and be issued  (“Awarded Shares”) to a
Participant will be based on EQT’s three-year total shareholder return relative
to the peer group’s (Attachment A) three-year total shareholder return, for the
Performance Period of January 1, 2002 to the Termination Date (the “Performance
Condition”). For purposes of this Plan, the Performance Period total shareholder
return will be calculated as follows:

Step 1

A “Beginning Point” will be established for the Company and each company in the
peer group.  This Beginning Point will be defined as one share of stock with a
value equal to the average closing stock price as reported in The Wall Street
Journal for the first ten (10) business days of 2002 for each company.

Step 2

Dividends paid for each company will be cumulatively added to the Beginning
Point as additional shares of such company’s stock.  The closing price on the
last business day of the month in which the dividend was paid will be used as
the basis for determining the number of shares to be added.   The resulting
total number of shares accumulated during the Performance Period from the
Beginning Point will be referred to as the Total Shares Held at Ending Point.

Step 3

Except as provided in the following sentence, an “Ending Point” will be defined
as Total Shares Held at Ending Point for each company times the average closing
stock price as reported in The Wall Street Journal for the last ten (10)
business days of 2004 for each company.  In the event of a change of control as
defined in the Equitable Resources, Inc. 1999 Long-Term Incentive Plan (“Change
of Control”), the Ending Point will be defined as the Total Shares Held at
Ending Point times the average of the closing price as reported in The Wall

 

 

2

--------------------------------------------------------------------------------


 

Street Journal for the ten (10) business days preceding the closing of the
Change of Control transaction.

Step 4

Total Shareholder Return (“TSR”) will be expressed as a percentage and is
calculated by dividing the Ending Point by the Beginning Point and then
subtracting 1 from the result.  Each company including the Company will be
ranked in descending order by the TSR so calculated.

Step 5

The Total Target Shares for each Participant will be multiplied by the factor on
the x axis of the payout curve (identified on Attachment B) that corresponds to
the Company’s relative TSR ranking on the y axis.  Awarded Shares will equal:

(i)

 

zero percent of the Total Target Shares for performance relative to the peer
group performance at the bottom 13.5% of all performers,

 

 

 

(ii)

 

100 percent of the Total Target Shares for median relative performance and

 

 

 

(iii)

 

200 percent of the Total Target Shares for performance at the top 13.5% of all
performers.

 

 

 

(iv)

 

for performance levels between the bottom 13.5%, median and top 13.5%
performance levels, the percent of Total Target shares will be determined by
interpolation.  The applicable payout curve is provided in Attachment B.

 

 

 

Peer companies that are acquired, cease to exist or undergo a fundamental change
before the conclusion of the Performance Period will be eliminated from the
final calculation.  The Committee may adjust the peer group based on significant
or unusual transactions that substantially affect the total shareholder return
calculation of any company.

 

Section 6.  Vesting and Distribution.  Subject to Section 8, each Participant
will vest in the number of Awarded Shares calculated according to Section 5 as
of the last day of the Performance Period and, except as provided in the
following sentence, such shares will be issued in the form of Company stock on
or around March 12, 2005.  In the event of a Change of Control, the value of
such vested shares will be distributed in cash on the closing date of the
transaction, which shall be calculated based upon the average of the closing
price of the Company’s stock for the ten (10) business days preceding the Change
of Control transaction as reported in The Wall Street Journal.  The Committee
may, in its sole discretion, require that to the extent payment of Awarded
Shares exceeds the Internal Revenue Code Section 162(m) limits for tax
deductibility, the amount in excess of the limit be deferred pursuant to the
terms of the Company’s Deferred Compensation Plan to

 

3

--------------------------------------------------------------------------------


 

the next subsequent year in which it can be paid to the Participant without
exceeding the Code Section 162(m) limit.

 

Section 7.  Dividends.  Each Target Share will be cumulatively credited with
dividends that are paid on the Company’s common stock in the form of additional
shares. These additional shares shall be deemed to have been purchased on the
last business day of the month in which the dividend was declared by the Company
using the closing stock price for the Company as reported in The Wall Street
Journal and shall be subject to all the same conditions and restrictions as
provided in this Plan applicable to Target Shares, Total Target Shares and
Awarded Shares.

 

Section 8.  Change of Status.  In making decisions regarding employees’
participation in the Plan and the extent to which awards vest and are payable,
the Committee may consider any factors that they may consider relevant.  The
following guidelines are provided as general information about the effect of
employee status changes prior to vesting.

 

 

(a)                                  Retirement, Death, Disability,
Resignation.  Shares are forfeited.

 

(b)                                 Termination.  Shares are forfeited and no
award shall be paid to any employee whose services are terminated prior to the
vesting of Awarded Shares for reasons of misconduct, failure to perform, or
other cause.  If the termination is due to reasons such as reorganization, and
not due to the fault of the employee, the employee will vest in Awarded Shares
on the termination of the Performance Period as follows:

 

Termination Date

 

Reduction

 

Prior to March 1, 2003

 

100

%

March 1, 2003 — February 28, 2004

 

50

%

March 1, 2004 — December 31, 2004

 

25

%

 

Section 9.  Responsibilities of the Committee.  The Committee has responsibility
for all aspects of the Plan’s administration, including:

 

·                  Ensuring that the Plan is administered in accordance with the
provisions of the Plan,

·                  Approving Plan Participants,

·                  Authorizing Target Share awards to Participants,

·                  Adjusting Target Share grants and vesting requirements to
account for extraordinary events,

 

4

--------------------------------------------------------------------------------


 

·                  Ruling on any disagreement between Plan Participants, Company
management, Plan administrators, and any other interested parties to the Plan,
and

·                  Maintaining final authority to modify or terminate the Plan
at any time.

The interpretation and construction by the Committee of any provisions of the
Plan or of any Awarded Shares shall be final. No member of the Committee shall
be liable for any action or determination made in good faith on the Plan or any
Awarded Shares thereunder.  The Committee may designate another party to
administer the Plan, including Company management or an outside party. All
conditions of the Target Shares must be approved by the Committee.  As early as
practicable prior to or during the Performance Period, the Committee shall
approve the number of Target Shares to be awarded to each Participant. The
associated terms and conditions of the Plan will be communicated to Participants
as close as possible to the Award Date. The Participant will sign and return a
participant agreement to the Committee.

 

Section 10.  Tax Consequences to Participants.  It is intended that: (i) until
the Performance Condition is satisfied, a Participant’s right to an Award under
this Plan shall be considered to be subject to a substantial risk of forfeiture
in accordance with those terms as defined or referenced in Sections 83(a) and
3121(v)(2) of the Internal Revenue Code of 1986, as amended, (the “Code”); (ii)
the Awarded Shares shall be subject to employment taxes only upon the
satisfaction of the Performance Condition; and (iii) until the Awarded Shares
are actually paid to the Participant, the Participants shall have merely an
unfunded, unsecured promise to be paid the benefit, and such unfunded promise
shall not consist of a transfer of “property” within the meaning of Code Section
83. It is further intended that, because a Participant cannot actually or
constructively receive the Target Shares prior to vesting and payment, the
Participant will not be in actual or constructive receipt of the Target Shares
within the meaning of Code Section 451 until they are actually received as
Awarded Shares.

 

Section 11.  Nonassignment.  A Participant shall not be permitted to assign,
alienate or otherwise transfer his or her Target Shares and any attempt to do so
shall be void.

 

Section 12.  Impact on Benefit Plans.  Payments under the Plan shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any such retirement or benefit plan unless specifically provided for and
defined under such plans.

 

Section 13.  Successors; Changes in Stock.  The obligation of the Company under
the Plan shall be binding upon the successors and assigns of the Company.  If a
dividend or other distribution shall be declared upon the Company’s common stock
payable in shares of Company common stock, the Total Target Shares and the share
of Company Common Stock on which the Performance Condition is based shall be
adjusted by adding thereto the number of shares of Company common stock which
would have been distributable thereon if such shares had been outstanding on the
date fixed for determining the shareholders entitled to receive such stock
dividend or distribution.  In

 

 

5

--------------------------------------------------------------------------------


 

the event of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash, or extraordinary distribution
to shareholders of the Company’s common stock, the Total Target Shares and the
share of Company common stock on which the Performance Condition is based shall
be appropriately adjusted to prevent dilution or enlargement of the rights of
Participants which would otherwise result from any such transaction.

 

In the case of a Change of Control, any obligation under the Plan shall be
handled in accordance with the terms of Section 6 hereof.  In any case not
constituting a Change of Control in which the Company’s common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the performance shares constituting an Award shall be calculated based
on the closing price of such common stock on the closing date of the transaction
on the principal market on which such common stock is traded, (ii) there shall
be substituted for each performance share constituting an Award, the number and
kind of shares of stock or other securities (or cash or other property) into
which each outstanding share of the Company’s common stock shall be so changed
or for which each such share shall be exchangeable, and (iii) the share of
Company common stock on which the Performance Condition is based shall be
appropriately and equitably adjusted.  In the case of any such adjustment, the
Total Target Shares shall remain subject to the terms of the Plan.

 

Section 14.  Dispute Resolution.  The Participant may make a claim to the
Committee with regard to a payment of benefits provided herein. If the Committee
receives a claim in writing, the Committee must advise the Participant of its
decision on the claim in writing in a reasonable period of time after receipt of
the claim (not to exceed 120 days). The notice shall set forth the following
information:

 

(a)          The specific basis for its decision,

(b)         Specific reference to pertinent Plan provisions on which the
decision is based,

(c)          A description of any additional material or information necessary
for the Participant to perfect a claim and an explanation of why such material
or information is necessary, and

(d)         An explanation of the Plan’s claim review procedure.

 

Section 15.  Applicable Law.  This Plan shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
law provisions.

 

Section 16.  Severability.  In the event that any one or more of the provisions
of this Plan shall be held to be invalid, illegal or unenforceable, the
validity, legality or

 

6

--------------------------------------------------------------------------------


 

enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Section 17.  Headings.  The descriptive headings of the Sections of this Plan
are inserted for convenience of reference only and shall not constitute a part
of this Plan.

 

Section 18.  Amendment or Termination of this Plan.  This Plan may be amended by
the Company, in its sole discretion, at any time by a written action authorized
by its Board of Directors or by the Company’s Chief Executive Officer if
approved by the Committee, except that no amendment shall adversely affect a
Participant’s rights to his or her Award after the Award Date and no amendment
may be made following a Change of Control. This plan shall terminate upon the
earlier of the satisfaction of the Performance Condition or March 12, 2005.

 

7

--------------------------------------------------------------------------------